OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                  AUSTIN
GROVER SELLERS
ATrORNEYGENErlAL
 Han. 3. f!. Riley.;                paas 3


     Sea. 15 of Art. 3912e, V. A. C. S., reads in pert en tol-
 lOWEI
                 "The Ccmlaalmara~    Court in oountiea having a
             0 ulat1on at leaa thaa tvlinty t:~.ouann6(20,000)
            Ix6 bltanta, 66oorrllng to the last pra66ding Federal
            Canuua at thhsrht rrgulm mamtiag     in anwy   of
            6aoh oaland6r Jarr, amy poaa an order -rovldlng for
            oompenaatlon of all oounty and proolnot orrleara on
            a 8alary    baaia.       . .
                 "(6) Tha oompanaatlon oi a Criminal Diatrlot Attorney,
            or County Attormy rho parforma the autloa 0r D%atriot
            Attornaya, together with the 00s   naation oi hla aaai&
            tanta, ahallbs paiC out of tha r,ounty Otrloara'  hlary
            l%&l, but the State 6hall guy into auuh &id laoh year
            an aaouat equal to a aura shish bears the mrae roportion
            to tha to-1 salary of auoh Criarl~l Matrlot 1 ttormy,
        or     coant~    Attornry          pm0wing     tha de166         0r 6       Piatriat
        Attorney, together with tha salary of his a68latnnt8,
        as all r6i0w   r666 ooll~ote6 by 6uoh orrlaial during
        the year of 1995 bear to the total                      reea    oollaoted          by
        SUUh OiiiOtii eWiag ruiJh YOKE*

        Subdiviaiaa (6) or sc$                  6, Art. 39l2e,         V. A. C. s., remas
in   part     le   r0aam;
              *In counties w%harcln the aounty orrioialu are M a
        salary boela,  in a88it~on to the mxlea dspaltad in
        SRIC Ortiosr@’  Salsrg Fund or runda rmlar the twavialona
        or Saotlona 1, 3 6nd 5 or this Act there ah811 be da-
        paltal theraln qaartarly On the rirst    day of ufanuarf,
        April, Duly and Qotober oi aaoh year, nuoh c&6 a6 my
        bs ap~ortlonad to 6uoh oounty under the~~rovialon6 of
        this Aot, out oi the a?allable approprlationu   mada by
        t!lsL4giSlStUW  ra auoh purposes .moridad     hantar,
        that in counties wharaln the Cormnl66ionera~ Court is
        authorltea        to d8tem?no          whether    oounty citfaara              sfrafl
       be oompanaatea On a wlary baaill. no npmrt5onwnt
       6balJ. bc. 2adda to 6UOh oounty until the ~0sVxoller 0r
       kibJ.la hOoOunt6 6iM.l have ba6n nOtlfled Of tha Order
        or the hxmlaalonarn~                 COUrt that the OOUt~                    .oa a
       of such oounty shall be ocm~oated                   oaa salary             baa%@
       ?or thhc fiscal year, and 1 that                            th        rirmt quarterly
        pegment        of 8Uoh arport lam&t            sha?ik          .&a     in    firt6UI
        (15) days aftarmoelpt                 oi mob     notloe by the CcmybrOller;
        and the rsxaining       pay.xent.6 on the dates                 heralnabova
        prescribed.     . . . .* (esrhaala   oure)
Htm. 0. x. utley,pssr 4